   Case 2:19-mj-00440-LRL Document 1 Filed 08/01/19 Page 1 of 2 PageID# 1

                                                                         FILED
                    IN THE UNITED STATES DISTRICT COURT
                                                                      AUG -1 20,9
                    FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                CLERK U S. DISTRlct COURT
                               NORFOLK DIVISION
                                                                     .NORFOLK VA

UNITED STATES OF AMERICA


                                         Case No
                                         uase.o.

                                         Court Date: September 12, 2019
DAMION M. HEDINGTON




                              CRIMINAL INFORMATION


                                   COUNT ONE
                   (Misdemeanor)-Violation Notice No. 7254402

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about July 27, 2019, at Joint Expeditionary

Base Little Creek, Virginia Beach, Virginia, in the Eastern District of

Virginia, the defendant, DAMION M. HEDINGTON, did willfully violate a defense

property security regulation: Chief of Naval Operations Instruction 5530.14E,

to wit:   Transporting and introducing a firearm onboard a United States Navy

installation without proper authorization.

      (In violation of Title 50, United States Code, Section 797 and Chief of
Naval Operations Instruction 5530.14E).

                                   COUNT TWO
                                (Petty Offense)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about July 27, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, in and on federal property in the Eastern

District of Virginia, the defendant, DAMION M. HEDINGTON, did fail to comply

with official signs of a prohibitory, regulatory, or directory nature.

     (In violation of Title 41, Code of Federal Regulations, Section 102-
74.385)
   Case 2:19-mj-00440-LRL Document 1 Filed 08/01/19 Page 2 of 2 PageID# 2



                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney



                              By:        ux
                                    frames T. Cole
                                    Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole0usdoj.gov



                            CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                       ix
                              Fames T. Cole
                             ^Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                              James.Cole@usdoj.gov



                             51     XL
                             Date
